Citation Nr: 0422182	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  03-14 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is entitled to payment of Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code for courses completed after August 1, 
2000, the first month following the effective date of the 
termination of her marriage to the veteran.   


REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The veteran had unverified active service from November 1971 
to January 1977.  The appellant is the ex-spouse of the 
veteran; their divorce became final on July [redacted], 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Atlanta, Georgia.  Although the appellant resides 
within the jurisdiction of the Atlanta RO, the RO in 
Muskogee, Oklahoma has jurisdiction over the appellant's 
education folder.   

By a February 2004 action, the Board remanded this case for 
additional development.

For the reasons explained below, it is again necessary to 
return this case to the RO for further development.  This 
appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

The appellant, the veteran's ex-spouse in this case, contends 
that Dependents' Educational Assistance Program (DEA) 
benefits should be paid for courses taken in June and July 
2000, prior to the effective date of the divorce from the 
veteran, even though the classes were not successfully 
completed until after August 1, 2000, the first month 
following the effective date of the divorce.  In this regard, 
the Board notes that VA Form 22-1999 (Enrollment 
Certification), dated in October 2000, from Harcourt Learning 
Direct shows that the appellant had enrolled in 37 lessons of 
the Correspondence Course.  According to the Enrollment 
Certification, the date of the first lesson sent to the 
appellant was June 16, 2000.  In addition, the Enrollment 
Certification also reflects that the appellant completed 
three of the 37 lessons of the Correspondence Course for 
which she was enrolled; that the first lesson was serviced on 
August 9, 2000, and that the last lesson was serviced on 
August 9, 2000.      

By an October 2000 letter, the appellant was notified that 
she was entitled to benefits for an approved program of 
education or training under the DEA, but that she could only 
use her benefits before August 1, 2000, the first month that 
she was no longer married to the veteran.  In other words, 
the appellant's enrollment in the Harcourt Learning Direct 
Program was approved for payment of benefits through August 
1, 2000.

In a June 2002 decision letter, the RO notified the appellant 
that her claim for enrollment at Harcourt Direct had been 
processed, but that the RO was unable to pay her benefits.  
The RO explained that educational benefits were paid when 
lessons were completed, and that the school notified the RO 
that no lessons were completed before August 1, 2000, the 
date she was removed as the spouse of the veteran.

In the appellant's Notice of Disagreement (NOD), dated in 
September 2002, the appellant stated that she was under a 
tremendous amount of stress during the time of the divorce, 
and that her diagnosed mental illness was an extenuating 
circumstance which prevented her from completing her 
coursework prior to August 1, 2000.

In March 2003, the appellant submitted a copy of the divorce 
decree.  However, upon a review of the divorce decree, the 
Board observes that it is unclear as to whose fault, if any, 
the divorce grounds were based.

In the appellant's substantive appeal (VA Form 9), dated in 
April 2003, the appellant stated that she had started 
Harcourt home schooling in June 2000, and that she had 
completed two lessons in June and two lessons in July.  
However, according to the appellant, she had failed all four 
tests due to her stressful circumstances.  She further 
indicated that the tests were sent back within the two 
months, and she re-took each test, which she reportedly 
passed, but which were graded subsequent to the date on which 
the divorce was final.

In light of the foregoing, the appellant asserts that she is 
entitled to payment of her DEA benefits for the four lessons 
completed prior to August 1, 2000, even though she did not 
receive passing grades for these lessons until after August 
1, 2000.

Applicable laws and regulations provide that an individual is 
eligible for Chapter 35 benefits if he or she is the 
"spouse" of a veteran who: (1) died as a result of a 
service-connected disability; (2) is on active duty and has 
been listed, for a period of ninety days, as missing in 
action, captured in the line of duty by a hostile force, or 
forcibly detained or interned in the line of duty by a 
foreign government or power; or (3) has a total disability 
permanent in nature resulting from a service- connected 
disability, or who died while a disability so evaluated was 
in existence. 38 U.S.C.A. § 3501(a)(1)(B)-(D) (West 2002); 38 
C.F.R. § 21.3021(a)(2), (3) (2003).

With regard to the timing of payment of DEA benefits, the law 
and regulations provide that VA will pay educational 
assistance to an individual who is pursuing a correspondence 
course only after (i) The educational institution has 
certified his or her enrollment; (ii) VA has received from 
the individual a certification as to the number of lessons 
completed and serviced by the educational institution; and 
(iii) VA has received from the educational institution a 
certification or an endorsement on the individual's 
certificate, as to the number of lessons completed by the 
individual and serviced by the educational institution.  38 
C.F.R. § 21.4138 (e) (3) (2003).

With regard to the discontinuance of DEA benefits, the law 
provides that if more than one basis for reduction or 
discontinuance is involved, the earliest date will control.  
In cases where the veteran and eligible spouse divorce, the 
discontinuance date for the eligible spouse's award of 
educational assistance will be: (1) The end of the quarter or 
semester if the school is operated on a quarter or semester 
system, and the divorce was without fault on the eligible 
spouse's part; (2) The end of the course or a 12-week period, 
whichever is earlier, if the school does not operate on a 
quarter or semester system, and the divorce was without fault 
on the eligible spouse's part; or (3) In all other instances, 
the date the divorce decree becomes final.  38 C.F.R. § 
21.3135 (d) (2003).

In addition, VA will discontinue the DEA benefits of the 
veteran who is no longer rated permanently and totally 
disabled and/or if the serviceperson is removed from the 
"missing status" list.  38 C.F.R. § 21.3135 (h), (i) 
(2003).

By a February 2004 action, the Board remanded this case.  In 
the February 2004 decision, the Board noted, at the outset, 
that documentation available for review did not include 
verification of the veteran's period(s) of active service, a 
certificate of death (if appropriate), or a rating decision 
showing a total disability permanent in nature.  The Board 
indicated that at first glance, it appeared that such 
evidence was not crucial to a determination in this case, as 
the issue of eligibility had already been established.  
However, the Board reported that that information could be 
dispositive with regard to establishing a basis for 
discontinuance of DEA benefits.  In this regard, the Board 
indicated that as previously stated, in October 2000, the RO 
notified the appellant that she was eligible for DEA benefits 
until August 2000, the first full month that she would no 
longer be considered the spouse of the veteran.  The Board 
noted that although it was mindful of the appellant's 
assertions that she would have completed the four lessons 
taken in June and July prior to the August 1, 2000 date but 
for her mental illness, nevertheless, the Board stated that 
the criteria governing eligibility for Dependents' 
Educational Assistance benefits under Chapter 35 were clear 
and specific, and the Board was bound by them.

In the February 2004 remand decision, the Board reported that 
in this case, the governing criteria previously noted at 38 
C.F.R. § 21.3135 (d) (2) indicated that in the case of a 
divorce, the DEA benefits would be discontinued after 12 
weeks, or at the end of the course, whichever was earlier, 
for courses not operating on a semester or quarter system; 
and the divorce was without fault of the eligible party.  In 
this regard, the Board noted that the RO did not consider 
that provision, finding that the divorce decree did not 
indicate one way or another whether the appellant was at 
fault.  In addition, the Board also stated that the RO did 
not consider whether the appellant had successfully completed 
any courses within 12 weeks of the effective date of the 
divorce.  Therefore, in light of the above, the Board 
remanded this case in February 2004 and requested that the RO 
associate documents that verified the veteran's period of 
active duty service, as well as whether the veteran was 
either rated permanently and totally disabled and/or if the 
serviceperson was removed from the "missing status" list 
prior to the effective date of the divorce, August 1, 2000, 
with the education folder.  In addition, the RO was also 
requested to contact the appellant and request documentation 
showing successful completion of any approved Harcourt 
classes within 12 weeks after August 1, 2000.  If it was 
shown that the appellant successfully completed any courses 
within 12 weeks after August 1, 2000, then the Board 
requested that the RO explain to the appellant that the 
divorce decree in the record did not indicate whether the 
divorce was without fault of the appellant and request that 
she provide such evidence.  

In March 2004, the RO issued a Supplemental Statement of the 
Case (SSOC) to the appellant.  In the March 2004 SSOC, the RO 
noted that this case had been remanded with instructions to 
ask the appellant for evidence that she was not at fault in 
the divorce.  In April 2004, the RO received a letter from 
the appellant.  In the letter, the appellant stated that 
there was "no additional information," and she requested 
that the RO "proceed in working said claim."  Thus, 
although the Board recognizes that after the SSOC was issued, 
the RO received a letter from the appellant showing that she 
had no further evidence to submit, nevertheless, the Board 
notes that there is no evidence of record showing that the RO 
specifically contacted the appellant and requested 
documentation showing successful completion of any approved 
Harcourt classes within 12 weeks after August 1, 2000.  In 
addition, the evidence of record also shows that although a 
request to obtain the veteran's claims file was made in June 
2004, nevertheless, it appears that the request only included 
the appellant's name and social security number, and did not 
include the veteran's name and social security number and, as 
such, the veteran's claims file was not obtained and 
associated with the education folder.  In this regard, 
because the veteran's claims file was not obtained, the 
veteran's period of active duty service was not verified, and 
it was not verified as to whether the veteran was either 
rated permanently and totally disabled and/or if the 
serviceperson was removed from the "missing status" list 
prior to the effective date of the divorce, August 1, 2000.  
Thus, in light of the foregoing, it is the Board's 
determination that the RO has not complied with the 
instructions from the February 2004 remand.  The Board 
observes that it is obligated by law to ensure that the RO 
complies with its directives, as well as those of the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court has stated that compliance by the Board and the RO with 
remand directives is neither optional nor discretionary.  
Where the remand of the Board or the Court is not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).     

Accordingly, this case is remanded to the RO for the 
following actions: 

1.  The RO should associate documents 
that verify the veteran's period of 
active duty service; as well as whether 
the veteran was either rated permanently 
and totally disabled, and/or if the 
serviceperson is removed from the 
"missing status" list prior to the 
effective date of divorce, August 1, 
2000, with the education folder.  Any 
request to obtain the veteran's claims 
file should include the veteran's name 
and social security number.   

2.  The RO should specifically request 
from the appellant documentation showing 
successful completion of any approved 
Harcourt classes within 12 weeks after 
August 1, 2000.  

3.  Regardless of the response from the 
appellant, the RO should indicate in the 
record whether or not the Harcourt 
Learning Direct correspondence course 
that the appellant had enrolled in 
operated on a quarter or semester system.  
In addition, the RO should also obtain a 
list of classes completed by the 
appellant in the Harcourt Learning Direct 
correspondence course, to specifically 
include the specific date each class 
started, and the specific date each class 
ended.  

4.  If it is shown that the appellant 
successfully completed any courses either 
prior to August 1, 2000, or within 12 
weeks after August 1, 2000, then the RO 
should explain to the appellant that the 
divorce decree in the record does not 
indicate whether the divorce was without 
fault of the appellant and request that 
she provide such evidence.  

5.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the appellant's 
claim.  If any benefit sought on appeal 
remains denied, then the appellant and 
her representative should be provided 
with an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  
Thereafter, the case should be returned 
to the Board for appellate review.  

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




